            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 1 of 18



                                   Judicial Watch, Inc. v. Lamone
                         United States District Court for the District of Maryland
                              August 8, 2019, Decided; August 8, 2019, Filed
                                      Civil Action No. ELH-17-2006

Reporter
2019 U.S. Dist. LEXIS 134151 *; 2019 WL 4168870
JUDICIAL WATCH, INC., Plaintiff, v. LINDA
                                                        Opinion
LAMONE, et al., Defendants.

Subsequent History: As Amended September 3,
2019.                                                   MEMORANDUM OPINION
Prior History: Judicial Watch, Inc. v. Lamone,          This litigation concerns an organization's request
2018 U.S. Dist. LEXIS 93100 (D. Md., June 4,            under state and federal law [*2] for access to the
2018)                                                   voter registration list for Montgomery County,
                                                        Maryland.
Counsel: [*1] For Judicial Watch, Inc., Plaintiff:
Eric William Payne Lee, Ramona R Cotca, Robert          Plaintiff Judicial Watch, Inc. ("Judicial Watch") has
D. Popper, Washington, DC; H Christopher Coates,        sued a host of defendants, in their official
PRO HAC VICE, Law Offices of H. Christopher             capacities, including Linda Lamone, the Maryland
Coates, Charleston, SC.                                 Administrator of Elections, to compel compliance
For Linda H. Lamone, in her official capacity as        with Section 8(i)(1) of the National Voter
State Administrator of Elections, Maryland State        Registration Act of 1993 ("NVRA" or the "Act"),
Board of Elections, David J. McManus, Jr., in his       codified, as amended, at 52 U.S.C. § 20507(i)(1).
official capacity as Chairman of the Maryland State     See ECF 1 ("Complaint"). The remaining
Board of Elections, Patrick J. Hogan, in his official   defendants include David McManus, Jr., the
capacity as Vice-Chairman of the Maryland State         Chairman of the Maryland State Board of Elections
Board of Elections, Michael R. Cogan, in his            ("SBE"); Patrick Hogan, the Vice-Chairman of the
official capacity as Member of the Maryland State       SBE; Jared DeMarinis, the Public Information Act
Board of Elections, Kelley A. Howells, in her           Officer and Director of the Division of Candidacy
official capacity as Member of the Maryland State       and Campaign Finance for SBE; and SBE Members
Board of Elections, Member Gloria Lawlah, in her        Michael Cogan, Kelley Howells, and Gloria
official capacity as Member of the Maryland State       Lawlah (collectively, the "State Defendants"). Id.1
Board of Elections, Jared DeMarinis, in his official
capacity as Public Information Act Officer,
Maryland State Board of Elections, Defendants:
                                                        1 It appears that Lawlah is no longer an SBE Member. See
Robert A Scott, LEAD ATTORNEY, Office of the
                                                        MARYLAND.GOV,           STATE       BOARD       OF        ELECTIONS,
Attorney General, Civil Division, Baltimore, MD.        http://elections.maryland.gov/about/index.html (last visited Aug. 5,
                                                        2019). Lawlah was an SBE Member from 2016 through an
Judges: Ellen Lipton Hollander, United States           unspecified date in 2018. See MARYLAND MANUAL ON-LINE,
District Judge.                                         SECRETARIES, DEPARTMENT OF AGING, GLORIA GARY LAWLAH,
                                                        http://msa.
                                                        maryland.gov/msa/mdmanual/10da/former/html/msa12153.html (last
Opinion by: Ellen Lipton Hollander
                                                        visited Aug. 5, 2019).

                                                                                                 Exhibit A, Page 1
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 2 of 18Page 2 of 18
                                      2019 U.S. Dist. LEXIS 134151, *2

In addition, plaintiff sued James Shalleck, the         the requested records to the American public to
President of the Montgomery County Board of             inform it about 'what the government is up to.'" Id.
Elections ("MCBE"); Nahid Khozeimeh, the Vice-          (citation omitted).
President of the MCBE; Mary Ann Keeffe, the
Secretary of the MCBE; Alexander Vincent and            On April 11, 2017, Thomas Fitton, President of
David Naimon, MCBE Members; and Jacqueline              Judicial Watch, sent an email to Lamone, as well as
Phillips, an MCBE [*3] Substitute Member                the officers and members of both the SBE and the
(collectively, the "County Defendants"). Id.            MCBE. ECF 1, ¶ 11. The email included a letter to
However, on June 4, 2018, the Court granted the         McManus dated April 11, 2017. See ECF 1-1
County Defendants' motion to dismiss (ECF 2),           ("Notice Letter"). Hogan, Cogan, Howells, Lawlah,
thereby dismissing them from the case. ECF 34;          Lamone, Shalleck, Khozeimeh, Keefe, Vincent,
ECF 35.                                                 Naimon, Popper, and Nikki Charlson, the Deputy
                                                        State Administrator of the SBE, were copied on the
Following discovery, plaintiff moved for summary        Notice Letter. ECF 1-1 at 7.2 The Notice Letter,
judgment (ECF 43), supported by a memorandum            which is appended to the suit (ECF 1-1), was also
of law (ECF 43-1) (collectively, the "Motion") and      sent by certified mail to the SBE and the MCBE.
exhibits. ECF 43-2 to ECF 43-6. The defendants          ECF 1, ¶ 11.
filed a cross motion for summary judgment (ECF
49), supported by a memorandum of law (ECF 49-          The Notice Letter stated, in part, ECF 1-1 at 1-7
1) (collectively, the "Cross Motion") and exhibits.     (emphasis added):
ECF 49-3 to ECF 49-10. Plaintiff filed an               Dear Chairman McManus:
opposition to the Cross Motion, along with four
additional exhibits. See ECF 52-1 through ECF 52-             We write to bring your attention to violations
4. Defendants replied (ECF 53) and submitted an               of Section 8 of the National Voter Registration
additional exhibit. See ECF 53-1.                             Act ("NVRA") in Montgomery County,
                                                              Maryland. From public records obtained,
No hearing is necessary to resolve the motions. See           Montgomery County has more total registered
Local Rules 105.6. For the reasons that follow, I             voters than adult citizens [*5] over the age of
shall GRANT the Motion (ECF 43) in part and                   18 as calculated by the U.S. Census Bureau's
DENY it in part, and I shall DENY the Cross-                  2011-2015 American Community Survey. This
Motion (ECF 49).                                              is strong circumstantial evidence that
                                                              Montgomery County is not conducting
                                                              reasonable      voter     registration   record
I. Factual Background                                         maintenance as mandated under the NVRA.
                                                              ***
A.                                                            This letter serves as statutory notice that
Judicial Watch describes itself as a "not-for-profit,         Judicial Watch will bring a lawsuit against your
educational organization" that is dedicated to                office if you do not take specific actions to
"promot[ing]     transparency,     integrity,   and           correct these violations of Section 8 within 90
accountability in government." ECF 1, ¶ 5.                    days. In addition, by this letter we are asking
According to Judicial Watch, it "regularly [*4]               you to produce certain records to us which you
requests records from state and local governments             are required to make available under Section
pursuant to Section 8(i) of the NVRA, and state               8(i) of the NVRA.
open-records laws . . . ." Id. And, it "analyzes all
responses and disseminates both its findings and        2 Phillips   was not copied on the Notice Letter.

                                                                                                     Exhibit A, Page 2
        Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 3 of 18Page 3 of 18
                                   2019 U.S. Dist. LEXIS 134151, *5

***                                                         the Maryland State Board of Elections,
You are receiving this letter because you are               including any of its divisions, bureaus,
the designated chief state election official under          offices, third party agents, or contractors,
the NVRA.                                                   (hereinafter, collectively "State Board of
***                                                         Elections")        relating     to       the
                                                            maintenance [*7] of accurate and current
In order to avoid litigation, we hope you will              voter rolls.
promptly initiate efforts to comply with Section            3. Copies of all email or other
8 so that no lawsuit will be necessary. We ask              communications between the State Board
you to please respond to this letter in writing no          of Elections and all Maryland County
later than 45 days from today informing us of               Voter Registration Officials concerning:
the compliance steps you are taking.                             a. Instructions to the counties
Specifically, we ask you to: (1) conduct or                      concerning      their   general     list
implement         a      systematic,     uniform,                maintenance practices and obligations;
nondiscriminatory program to remove from the                     b. Instructions to the counties for the
list of eligible voters the names of persons who                 removal of specific noncitizens and
have become ineligible to vote by reason of a                    deceased, relocated, or convicted
change in residence; and (2) [*6] conduct or                     persons identified by the State Board
implement additional routine measures to                         of Elections; and
remove from the list of eligible voters the                      c. Notices to the counties concerning
names of persons who have become ineligible                      any failure to comply with their voter
to vote by reason of death, change in residence,                 list maintenance obligations under
or a disqualifying criminal conviction, and                      Maryland's program.
[(3)]to remove noncitizens who have registered              4. Copies of all email or other
to vote unlawfully.                                         communications between the State Board
***                                                         of Elections and the Maryland State
[P]ursuant to your obligations under the                    Department of Health, the Maryland State
NVRA, please make available to us all                       Department of Corrections, the Maryland
pertinent       records       concerning      "the          Motor Vehicle Administration, and the
implementation of programs and activities                   Maryland State Judiciary concerning
conducted for the purpose of ensuring the                   obtaining information about deceased,
accuracy and currency" of Maryland's official               relocated, convicted, or noncitizen
eligible voter lists during the past 2 years.               registered voters for the purpose of
Please include these records with your response             updating Maryland's voter registration lists.
to this letter. These records should include, but
are not limited to:                                         5. Copies of all email or other
                                                            communications between the State Board
    1. Copies of the most recent voter                      of Elections and the U.S. Attorney(s) for
    registration database from Montgomery                   Maryland, the U.S. District Court for
    County, Maryland, including fields                      Maryland, the U.S. Social Security
    indicating name, date of birth, home                    Administration, [*8] the U.S. Postal
    address, most recent voter activity, and                Service, the U.S. Citizenship and
    active or inactive status.                              Immigration Services, and the U.S.
    2. Copies of all email or other                         Department of Homeland Security
    communications internal to the office of                concerning the National Change of
                                                            Address database, the Systematic Alien

                                                                                   Exhibit A, Page 3
                  Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 4 of 18Page 4 of 18
                                                    2019 U.S. Dist. LEXIS 134151, *8

             Verification for Entitlements database, or              21-22; see Md. Code (2017 Repl., 2018 Supp.), § 3-
             any other means of obtaining information                506(a) of the Election Law Article ("E.L.") (stating
             about deceased, relocated, convicted, or                that upon request "a list of registered voters shall be
             noncitizen registered voters for the purpose            provided to a Maryland registered voter")
             of updating Maryland's voter registration               (emphasis added).
             lists.
             6. Copies of all email or other                         On July 11, 2017, Popper, as counsel for plaintiff,
             communications between the State Board                  spoke by telephone with DeMarinis. ECF 1, ¶ 24.
             of Elections and the Interstate Voter                   During that call, Popper noted that Judicial Watch
             Registration Cross-Check Program, the                   is organized under D.C. law and therefore it could
             Electronic Registration Information Center,             not be "a Maryland registered voter," as required by
             the National Association for Public Health              E.L. § 3-506(a)(1). ECF 1, ¶ 24. As a result,
             Statistics and Information Systems, and                 plaintiff could not obtain the "requested voter list."
             any other U.S. State concerning obtaining               Id. DeMarinis confirmed that the Maryland
             information about deceased or relocated                 Attorney General's [*10] office had so indicated.
             registered voters for the purpose of                    Id.
             updating Maryland's voter registration lists.
                                                     As indicated, in Judicial Watch's Notice Letter,
             ...                                     plaintiff requested "[c]opies of the most recent
The SBE's Nikki Charlson sent an email to Judicial voter registration database." ECF 1-1 at 5. Plaintiff
Watch on May 26, 2017, indicating that the SBE has since clarified that it is seeking the most recent
had received the Notice Letter. ECF 1, ¶ 18. voter registration "list" for Montgomery County,
Further, she stated that the SBE would issue a rather than the database. ECF 52 at 6 ("In light of
response to Judicial Watch, and that the SBE would what Plaintiff learned in discovery, it probably
provide Judicial Watch with the "requested would have been more accurate in the April 2017
documents next week." Id.3                           notice letter to request the most recent voter
                                                     registration 'list' rather than 'database.'"). As
Judicial Watch received a letter from Lamone [*9] defendants put it, "the record is now clear that the
on June 5, 2017. Id. ¶ 19; ECF 19-2.4 Lamone subject matter of this case has only ever been the
stated, inter alia, that Maryland's voter list Voter List (and not a Montgomery County
maintenance program complies with the NVRA, database)[.]" ECF 49-1 at 26.
that the SBE was compiling "responsive"
documents, and that the SBE would provide those
documents to Judicial Watch "'shortly.'" ECF 1, ¶¶ B.
19-20; ECF 19-2.
                                                     Maryland maintains and manages its voter
By email dated July 7, 2017 (ECF 1-2), DeMarinis registrations          through     MDVOTERS         (the
informed plaintiff, id.: "The documents that you     "Database"),  a  statewide database containing voter
requested from your April 11, 2017 letter are ready registration records for Maryland elections. See
for review. However, . . . the request for the ECF 43-3 (Deposition of Mary Cramer Wagner) at
Montgomery County voter registration list was not 6, p. 26:17-21; ECF 43-4 (Deposition of Janet
made in accordance with Election Law Article 3- Smith) at 13, p. 71:11-21. Each voter registration is
506. Therefore, it will not be processed." ECF 1, ¶¶ represented in MDVOTERS by a separate entry,
                                                     and each entry is composed of three parts: voter
                                                     data, images of transaction source documents, and
3 A copy of the email was not submitted.             an activity log.
4 The   letter (ECF 19-2) was sent by certified mail and by email.

                                                                                                      Exhibit A, Page 4
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 5 of 18Page 5 of 18
                                       2019 U.S. Dist. LEXIS 134151, *10

The voter data [*11] consists of the voter's              regarding proper list maintenance procedures,
personal information, as well as information on the       circulates    biweekly     newsletters   containing
voter's registration status. The information about        registration-related information and updates, and
the voter is organized into data fields or categories,    publishes guidance documents directing election
each containing one piece of information. The             officials on how to process records that present
fields in MDVOTERS include name, date of birth,           certain scenarios. See ECF 49-6 (Deposition of
and address. See ECF 43-4 at 13, p. 71:11-14; ECF         Janet Smith), at 10:11-12:5; ECF 49-8, ¶ 15.
49-8 (Decl. of Mary Cramer Wagner), ¶¶ 16-17.
Each entry also includes fields for "the individual's     Local boards of election also conduct audits [*13]
current registration status, the reason for the most      of other local boards' voter registration transactions.
recent change in status, and the source of the            ECF 49-9 (Decl. of Janet Smith), ¶ 6. To audit
change[.]" ECF 49-8, ¶ 7. Because each voter              voter registration transactions, a local election
registration contains many of the same fields, an         official pulls a subset of individual voter
official can use the fields to search, sort, filter, or   registrations from the Database through a search
otherwise access the data concerning the voters.          query. ECF 49-6 at 29:17-33:11. The local election
Therefore, an official could produce a list of            official then checks each transaction against the
Maryland voters in Montgomery County. See ECF             scanned source document to ensure that it was
49-1 at 38.                                               processed properly. See ECF 49-9, ¶ 4. State
                                                          officials, such as Maryland's Voter Registration
Mary Cramer Wagner, the SBE's Director of the             Manager of Audits, Janet Smith, also conduct
Voter Registration and Petition Division, explained       audits of voter registration transactions. See ECF
in her Declaration that each registration contains        43-4 at 28:17-31:13; ECF 49-9, ¶ 3.
images of transaction source documents, "scanned
documents reflecting all voter registration
transactions and certain other transactions in the        II. Standard of Review
individual's history." ECF 49-8, ¶ 7. She stated, id.
                                                      Both parties have moved for summary judgment
¶ 8: "When a person's record [*12] is updated as a
result of a voter registration or other transaction,  under Fed. R. Civ. P. 56. Rule 56(a) provides, in
any document evidencing that transaction (e.g.,       part: "The court shall grant summary judgment if
voter registration application), is scanned into the  the movant shows that there is no genuine dispute
database and associated with that record." These      as to any material fact and the movant is entitled to
documents are used to verify the personal             judgment as a matter of law." See Celotex Corp. v.
information used to populate or update the voter      Catrett, 477 U.S. 317, 322-24, 106 S. Ct. 2548, 91
                                                      L. Ed. 2d 265 (1986); see also Iraq Middle Mkt.
data in the voter registration entry. See id. ¶¶ 16-17.
                                                      Dev. Found. v. Harmoosh, 848 F.3d 235, 238 (4th
A separate activity log is maintained for each voter. Cir. 2017) ("A court can grant summary judgment
The activity log tracks changes to the voter's data, only if, viewing the evidence in the light most
such as changes in voter registration. ECF 43-4 at favorable to the non-moving party, the case
13, pp. 70:13-71:3.                                   presents no genuine issues of material fact and the
                                                      moving party demonstrates entitlement to judgment
Although the State Board of Elections maintains as a matter of law."). The nonmoving party must
MDVOTERS, local boards of elections process demonstrate that [*14] there are disputes of
most voter registration transactions on a record-by- material fact so as to preclude the award of
record basis within the Database. See ECF 43-3 at summary judgment as a matter of law. Matsushita
5, pp. 16:20-17:13; id. at 12-13, pp. 73:14-74:2. To Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
assist the local boards, the SBE provides training U.S. 574, 585-86, 106 S. Ct. 1348, 89 L. Ed. 2d 538

                                                                                           Exhibit A, Page 5
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 6 of 18Page 6 of 18
                                      2019 U.S. Dist. LEXIS 134151, *14

(1986).                                                  be insufficient; there must be evidence on which
                                                         the jury could reasonably find for the plaintiff." Id.
The Supreme Court has clarified that not every
factual dispute will defeat the motion. "By its very   The judge's "function" in reviewing a motion for
terms, this standard provides that the mere            summary judgment is not "to weigh the evidence
existence of some alleged factual dispute between      and determine the truth of the matter but to
the parties will not defeat an otherwise properly      determine whether there is a genuine issue for
supported motion for summary judgment; the             trial." Anderson, 477 U.S. at 249; accord Guessous
requirement is that there be no genuine issue of       v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216
material fact." Anderson v. Liberty Lobby, Inc., 477   (4th Cir. 2016). Thus, in considering a summary
U.S. 242, 247-48, 106 S. Ct. 2505, 91 L. Ed. 2d 202    judgment motion, the court may not make
(1986) (emphasis in original). A fact is "material" if credibility determinations. Wilson v. Prince
it "might affect the outcome of the suit under the     George's Cty., 893 F.3d 213 218-19 (4th Cir.
governing law." Id. at 248. There is a genuine issue   2018); Jacobs v. N.C. Administrative Office of the
as to material fact "if the evidence is such that a    Courts, 780 F.3d 562, 569 (4th Cir. 2015);
reasonable jury could return a verdict for the         Mercantile Peninsula Bank v. French, 499 F.3d
nonmoving party." Id.; see Sharif v. United            345, 352 (4th Cir. 2007). Moreover, in the face of
Airlines, Inc., 841 F.3d 199, 204 (4th Cir. 2016);     conflicting evidence, such as competing affidavits,
Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016);     summary judgment ordinarily is not appropriate
Libertarian Party of Va. v. Judd, 718 F.3d 308, 313    because it is the function of the fact-finder to
(4th Cir. 2013).                                       resolve factual disputes, including matters of
                                                       witness credibility. See Black & Decker Corp. v.
"A party opposing a properly supported motion for United States, 436 F.3d 431, 442 (4th Cir. 2006);
summary judgment 'may not rest upon the mere Dennis v. Columbia Colleton Med. Ctr., Inc., 290
allegations or denials of [its] pleadings,' but rather F.3d 639, 644-45 (4th Cir. 2002).
must 'set forth specific facts showing that there is a
genuine issue for trial.'" Bouchat v. Baltimore When, as here, the parties have filed cross-motions
Ravens Football Club, Inc., 346 F.3d 514, 522 (4th for summary judgment, the court must consider
Cir. 2003) (alteration in Bouchat) (quoting former "each motion separately on its own merits 'to
Fed. R. Civ. P. 56(e)), cert. denied, 541 U.S. 1042, determine whether either of the parties deserves
124 S. Ct. 2171, 158 L. Ed. 2d 732 (2004); see also judgment as a matter of law.'" Rossignol v.
Celotex, 477 U.S. at 322-24. Moreover, in resolving Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)
a summary judgment motion, a court must view all (citation omitted); see Mellen v. Bunting, 327 F.3d
of the facts, including reasonable inferences to be 355, 363 (4th Cir. 2003). Merely because both
drawn from them, in the light most favorable [*15] parties [*16] have filed for summary judgment
to the nonmoving party. Matsushita Elec. Indus. does not mean that summary judgment to one party
Co. Ltd., 475 U.S. at 587; accord Hannah P. v. or another is necessarily appropriate. "Both motions
Coats, 916 F.3d 327, 336 (4th Cir. 2019); Roland v. must be denied if the court finds that there is a
United States Citizenship & Immigration Servs., genuine issue of material fact. But, if there is no
850 F.3d 625, 628 (4th Cir. 2017); FDIC v. genuine issue and one or the other party is entitled
Cashion, 720 F.3d 169, 173 (4th Cir. 2013). to prevail as a matter of law, the court will render
However, summary judgment is appropriate if the judgment." 10A WRIGHT, MILLER & KANE,
evidence "is so one-sided that one party must FEDERAL PRACTICE & PROCEDURE § 2720 (3d ed.).
prevail as a matter of law." Anderson, 477 U.S. at
252. And, "the mere existence of a scintilla of
evidence in support of the plaintiff's position will III. Discussion

                                                                                         Exhibit A, Page 6
             Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 7 of 18Page 7 of 18
                                         2019 U.S. Dist. LEXIS 134151, *16

Judicial Watch maintains that under Section 8(i) of    protect the integrity of the electoral process," §
the NVRA, it is entitled to production of the voter    20501(b)(3); and "to ensure that accurate and
registration list for Montgomery County. Judicial      current voter registration rolls are maintained." §
Watch also asserts that the NVRA preempts any          20501(b)(4); see Long, 682 F.3d at 334; Action
Maryland state election laws that prevent it from      N.C., 216 F. Supp. 3d at 609; N.C. State
obtaining the records.                                 Conference of the NAACP, 2016 U.S. Dist. LEXIS
                                                       153249, 2016 WL 6581284, at * 2-3; True the Vote
Defendants counter that a voter list is not a "record" v. Hosemann, 43 F. Supp. 3d 693, 719 (S.D. Miss.
under Section 8(i). In their view, a voter list is not 2014). But, "[t]he NVRA was not designed as a
used in the "'implementation of programs or tool to root out voter fraud, 'cross-over voting,' or
activities'" that ensure the accuracy and currency of any other illegal or allegedly illegal activity
MDVOTERS. ECF 49-1 at 20 (quoting 52 U.S.C. § associated with casting a ballot on election day."
20507(i)(1)). They also assert that Maryland state True the Vote, 43 F. Supp. 3d at 722 (citation
election law is not preempted by the NVRA and omitted).
may limit the production of voting-related records
more strictly than the NVRA.                           Under the NVRA, states must provide at least three
                                                       methods for eligible voters to register to vote in
I begin with a review of the relevant statutes.        federal       elections:       "by     application       made
A.                                                     simultaneously with an application [*18] for a
                                                       motor vehicle driver's license," 52 U.S.C. §
"The NVRA reflects the view of Congress that the 20503(a)(1);5 "by mail application," using a
right to vote 'is a fundamental [*17] right,' that federally prescribed form, Section 20503(a)(2); and
government has a duty to 'promote the exercise of "by application in person" at a designated voter
that right,' and that discriminatory and unfair registration agency. See id. § 20503(a)(3); see also
registration laws can have a 'damaging effect on Arizona v. Inter Tribal Council of Arizona, Inc.,
voter participation' and 'disproportionately harm 570 U.S. 1, 5, 133 S. Ct. 2247, 186 L. Ed. 2d 239
voter participation by various groups, including (2013); Long, 682 F.3d at 334; Action N.C., 216 F.
racial minorities.'" Project Vote/Voting for Am., Supp. 3d at 609; True the Vote, 43 F. Supp. 3d at
Inc. v. Long, 682 F.3d 331, 334 (4th Cir. 2012) 719.
(quoting 42 U.S.C. § 1973gg(a), as amended, 52
U.S.C. § 20501(a)); see also Harkless v. Brunner, Pursuant to 52 U.S.C. § 20507(a)(4), the NVRA
545 F.3d 445, 449 (6th Cir. 2008); Voter Integrity also requires states to "conduct a general program
Project NC, Inc. v. Wake Cnty. Bd. of Elections, that makes a reasonable effort to remove the names
301 F. Supp. 3d 612, 614-15 (E.D.N.C. 2017); of ineligible voters from the official lists of eligible
Action N.C. v. Strach, 216 F. Supp. 3d 597, 609 voters by reason of — (A) the death of the
(M.D.N.C. 2016); N.C. State Conf. of the NAACP v. registrant; or (B) a change in the residence of the
N.C. State Bd. of Elections, 16-cv-1274, 2016 U.S. registrant[.]" 52 U.S.C. § 20507(a)(4)(A)-(B).
Dist. LEXIS 153249, 2016 WL 6581284, at *2-3 Otherwise, under Section 20507(a)(3)(A)-(B), "the
(M.D.N.C. Nov. 4, 2016).                               name of a registrant may not be removed from the
                                                       official list of eligible voters except — (A) at the
To that end, the NVRA is intended to "establish request of the registrant;" or "(B) as provided by
procedures that will increase the number of eligible State law, by reason of criminal conviction or
citizens who register to vote in elections for Federal mental incapacity." See also Long, 682 F.3d at 334;
office," 52 U.S.C. § 20501(b)(1); to "enhance[] the
participation of eligible citizens as voters in 5
                                                        For this reason, the provision is commonly known as the "Motor
elections for Federal office," § 20501(b)(2); "to Voter Act." ECF 43-1 at 5.
                                                                                               Exhibit A, Page 7
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 8 of 18Page 8 of 18
                                      2019 U.S. Dist. LEXIS 134151, *18

N.C. State Conf. of the NAACP, 2016 U.S. Dist.                        described in subsection (d)(2) to
LEXIS 153249, 2016 WL 6581284, at * 3. A state                        confirm the change of address.
may meet the requirements of 52 U.S.C. §
20507(a)(4) by establishing a program under              "Notice" is defined in 52 U.S.C. § 20507(d)(2)(A)
Section 20507(c)(1). See A. Philip Randolph Inst. v.     as "a postage prepaid and pre-addressed return
Husted, 838 F.3d 699, 707 (6th Cir. 2016) ("[W]e         card, sent by forwardable mail, on which the
note that in subsection (c)(1) of Section 8, Congress    registrant may state," inter alia, "his or her current
provided states with an example of a procedure for       address[.]" And, "[i]f the registrant has changed
identifying and removing voters . . . that would         residence to a place outside the registrar's
comply with the NVRA's mandates and                      jurisdiction in which the registrant [*20] is
accompanying constraints."); Bellitto v. Snipes, 221     registered, information concerning how the
F. Supp. 3d 1354. 1364-65 (S.D. Fla. 2016) ("[T]he       registrant can continue to be eligible to vote." Id. §
Court finds . . . that full compliance with subsection   20507(d)(2)(B).
(c)(1) 'would comply with the NVRA's mandates
                                                         The NVRA provides for a private right of action.
and accompanying constraints.'") (citation omitted).
                                                         52 U.S.C. § 20510(b). However, before an injured
Section 20507(c)(1) of 52 U.S.C. states:                 party may file suit, it must "provide written notice
                                                         of the violation to the chief election official of the
    (c) Voter removal programs [*19]                     State involved." Id. § 20510(b)(1). And, the injured
                                                         party may file suit only if "the violation is not
    (1) A State may meet the requirement of              corrected within 90 days after receipt of a notice"
    subsection (a)(4) by establishing a program          or "within 20 days after receipt of the notice if the
    under which—                                         violation occurred within 120 days before the date
        (A)       change-of-address     information      of an election for Federal office[.]" Id. §
        supplied by the Postal Service through its       20510(b)(2). But, notice need not be provided if the
        licensees is used to identify registrants        violation occurred "within 30 days before the date
        whose addresses may have changed; and            of an election for Federal office." Id. § 20510(b)(3).
        (B) if it appears from information provided
        by the Postal Service that—                      As indicated, plaintiff's Notice Letter requested
            (i) a registrant has moved to a different    documents pursuant to Section 8(i)(1) of the NVRA.
            residence address in the same                See ECF 1-1; see also ECF 1, ¶¶ 15-16. Of import
            registrar's jurisdiction in which the        here, NVRA § 8(i)(1) requires states to make certain
            registrant is currently registered, the      records available to the public for inspection. See
            registrar changes the registration           52 U.S.C. § 20507(i)(1); see also Long, 682 F.3d at
            records to show the new address and          334-35; Voter Integrity Project NC, Inc., 301 F.
            sends the registrant a notice of the         Supp. 3d at 615. Section 8(i) states, 52 U.S.C. §
            change by forwardable mail and a             20507(i) (emphasis added):
            postage prepaid pre-addressed return
            form by which the registrant may             (i) Public disclosure of voter registration activities
            verify or correct the address
                                                             (1) Each State shall maintain for at least 2 years
            information; or
                                                             and shall make available for public inspection
            (ii) the registrant    has moved to a            and, where available, photocopying at a
            different residence   address not in the         reasonable cost, all records concerning
            same registrar's       jurisdiction, the         the [*21] implementation of programs and
            registrar uses the     notice procedure          activities conducted for the purpose of ensuring
                                                             the accuracy and currency of official lists of
                                                                                          Exhibit A, Page 8
             Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 9 of 18Page 9 of 18
                                        2019 U.S. Dist. LEXIS 134151, *21

     eligible voters, except to the extent that such       enforce it according to its terms.'" Clark v. Absolute
     records relate to a declination to register to vote   Collection Serv., Inc., 741 F.3d 487, 490 (4th Cir.
     or to the identity of a voter registration agency     2014) (quoting Lamie v. United States Tr., 540 U.S.
     through which any particular voter is                 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024
     registered.                                           (2004)).

     (2) The records maintained pursuant to                "[W]hen deciding whether the language is plain
     paragraph (1) shall include lists of the names        [the court] must read the words 'in their context and
     and addresses of all persons to whom notices          with a view to their place in the overall statutory
     described in subsection (d)(2) are sent, and          scheme.'" King v. Burwell, 576 U.S. , 135 S. Ct.
     information concerning whether or not each            2480, 2489, 192 L. Ed. 2d 483 (2015) (quoting
     such person has responded to the notice as of         FDA v. Brown & Williamson Tobacco Corp., 529
     the date that inspection of the records is made.      U.S. 120, 133, 120 S. Ct. 1291, 146 L. Ed. 2d 121
                                                           (2000)) (internal quotation marks omitted). Courts
                                                           "'construe statutes, not isolated provisions.'"
B.                                                         Burwell, 135 S. Ct. at 2489 (quoting Brown &
                                                           Williamson, 529 U.S. at 132). Indeed, the
In Judicial Watch's Notice Letter, it requested, inter
                                                           "'meaning—or ambiguity—of certain words or
alia, "[c]opies of the most recent voter registration
                                                           phrases may only become evident when placed in
database from Montgomery County, Maryland."
                                                           context.'" Burwell, 135 S. Ct. at 2489 (quoting
ECF 1-1 at 5 (emphasis added); see also ECF 1, ¶¶
                                                           Brown & Williamson, 529 U.S. at 132).
16, 27-28. However, as noted, Judicial Watch has
clarified that it seeks the most recent voter              Section 8(i)(1) of the NVRA states, in relevant part,
registration "list."                                       52 U.S.C. § 20507(i)(1):
The parties dispute whether a voter registration list      Each State shall maintain for at least 2 years
is a "record[] concerning the implementation of            and make available for public inspection and,
programs and activities conducted for the purpose          where available, photocopying at a reasonable
of ensuring the accuracy and currency of official          cost, all records concerning the implementation
lists of eligible voters[.]" 52 U.S.C. § 20507(i)(1).      of programs and activities conducted for the
As      with      any     question    of     statutory     purpose of ensuring the accuracy and currency
interpretation, [*22] the analysis begins "with the        of official lists of eligible voters, except to the
text of the statute." United States v. Serafini, 826       extent that such records relate to [*23] a
F.3d 146, 149 (4th Cir. 2016); see Jimenez v.              declination to register to vote or to the identity
Quarterman, 555 U.S. 113, 118, 129 S. Ct. 681,             of a voter registration agency through which
172 L. Ed. 2d 475 (2009); Permanent Mission of             any particular voter is registered.
India to the U.N. v. City of N.Y., 551 U.S. 193, 197, (Emphases added).
127 S. Ct. 2352, 168 L. Ed. 2d 85 (2007); In re
Wright, 826 F.3d 774, 779 (4th Cir. 2016).             The Fourth Circuit has clarified the meaning of
                                                       Section 8(i)'s key terms. In Long, 682 F.3d at 333,
The Court "must first determine whether the a non-profit organization requested that Virginia
language at issue has a plain and unambiguous produce completed voter registration applications,
meaning with regard to the particular dispute . . . ." but Virginia refused. At summary judgment, the
United States v. Bly, 510 F.3d 453, 460 (4th Cir. district court concluded that the plaintiff was
2007). If the statutory language is unambiguous, entitled to the applications, pursuant to Section 8(i)
"'the sole function of the courts—at least where the of the NVRA. The Fourth Circuit affirmed,
disposition required by the text is not absurd—is to
                                                                                           Exhibit A, Page 9
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 10 of 18
                                                                            Page 10 of 18
                                       2019 U.S. Dist. LEXIS 134151, *23

concluding      that     voter    applications    were modifier] suggests an expansive meaning because
encompassed within the "plain and ordinary all is a term of great breadth.'" Id. (quotation marks
meaning" of Section 8(i)(1). Id. at 333.                omitted) (alteration in original) [*25] (quoting
                                                        National Coalition for Students with Disabilities
The Court's decision was primarily predicated on Educ. & Legal Defense Fund v. Allen, 152 F.3d
four determinations. First, the Court determined 283, 290 (4th Cir. 1998)). Moreover, the Court was
that "the process of reviewing voter registration of the view that the phrase "shall include," as used
applications is a 'program' . . . because it is carried in Section 8(i)(2) of the NVRA, "sets 'a floor, not a
out in the service of a specified end—maintenance ceiling'" as to the sorts of "records" that must be
of voter rolls—and it is an 'activity' because it is a disclosed under § 8(i)(1). Id. at 336-37 (citation
particular task . . . of Virginia election employees." omitted); see 52 U.S.C. § 20507(i)(2) ("The records
Id. at 335 (emphases added; citation omitted).          maintained pursuant to paragraph (1) shall include
                                                        lists of the names and addresses of all persons to
Second, the Court determined that "the 'program'
                                                        whom notices described in subsection (d)(2) are
and 'activity' of evaluating voter registration
                                                        sent . . . ."); see also Jones v. Southpeak Interactive
applications is plainly 'conducted for the purpose of
                                                        Corp. of De., 777 F.3d 658, 671 (4th Cir. 2015)
ensuring the accuracy and currency of official lists
                                                        (stating that "the term 'shall include' sets a floor, not
of eligible voters.'" Id. at 335 (quoting [*24] 42
                                                        a ceiling" and that "[c]ourts have repeatedly
U.S.C. § 1973gg-6(i)(1), as amended, 52 U.S.C. §
                                                        indicated that 'shall include' is not equivalent to
20507(i)(1)). On this point, the Court reasoned that
                                                        'limited to'") (quoting Long, 682 F.3d at 337) (some
"the process of reviewing voter registration
                                                        quotation marks omitted).
applications keeps official voter lists both
'accurate'—free from error—and 'current'—most Accordingly, the Long Court concluded that
recent." Long, 682 F.3d at 335 (emphases added). completed voter registration applications "fall
By registering eligible applicants and rejecting within Section 8(i)(1)'s general disclosure
ineligible applicants, state officials "ensure that the mandate." 682 F.3d at 336.
state is keeping a 'most recent' and errorless
account of which persons are qualified or entitled to
vote within the state." Id.                             C.

Third, the Court stated that "the registration           Judicial Watch contends that the voter registration
applications requested by Project Vote are clearly       list is a "record" under Section 8(i). Plaintiff starts
'records concerning the implementation of' this          from the premise that an individual voter
'program[] and activit[y].'" Id. at 335-36 (quoting      registration is a Section 8(i) record and therefore
42 U.S.C. § 1973gg-6(i)(1), as amended, 52 U.S.C.        multiple voter registrations are Section 8(i) records
§ 20507(i)(1)) (alterations in original). This is        as well. See ECF 52 at 9-10 (challenging
because the applications are "'the means by which        defendants' "obviously wrong" reasoning that a
an individual provides the information necessary         single individual voter registration could be
for [Virginia] to determine his eligibility to vote.'"   produced under Section 8(i), but two such records
Id. at 336 (citation omitted).                           requested together could not). Because a voter list
                                                         is derived [*26] from multiple voter registrations,
Finally, in the Court's view, Section 8(i)(1) "'very plaintiff concludes that voter registrations are
clearly requires that all records be disclosed.'" Id. at equivalent to a voter list. In essence, plaintiff
336 (emphasis in original; citation omitted); see 52 reasons that if the voter registration for each voter
U.S.C. § 20507(i)(1). In this regard, the Court on a voter list is a Section 8(i) record, then the voter
observed that "'the use of the word all [as a list should be a Section 8(i) record as well. Id.

                                                                                         Exhibit A, Page 10
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 11 of 18
                                                                            Page 11 of 18
                                        2019 U.S. Dist. LEXIS 134151, *26

Defendants disagree. They acknowledge that                  In Maryland, State and local officials rely on voter
election officials update MDVOTERS by making                registrations [*28] to register new voters and to
changes to individual voter registrations. See, e.g.,       remove ineligible voters, thereby "'ensuring the
ECF 47-1 at 13 ("When an election official                  accuracy and currency of official lists of eligible
processes voter registration transactions, the official     voters.'" Long, 682 F.3d at 335 (internal citation
makes changes to individual records on a record-            omitted). And, the voter registrations are clearly
by-record basis."). But, they distinguish a voter list      records that concern the implementation of the
from a collection of individual voter registrations.        program and activity of maintaining accurate and
A voter list, they contend, is "only a partial              current eligible voter lists. After all, they contain
description of the contents of the database for each        the information on which Maryland election
of the retrieved records[.]" ECF 49-1 at 21. The            officials rely to monitor, track, and determine voter
"voter list acts as an index that describes some of         eligibility. See id. at 336.
the contents of the database, but does not constitute
the contents of the database for each of the                Indeed, the Fourth Circuit resolved this issue in
retrieved entries." Id. at 22. Further, defendants          Long, 682 F.3d at 337. It said, id.:
maintain that the State does not use a "voter list"            The NVRA, including Section 8(i)(1), concerns
for programs, activities, or much of anything at all.          voter registration, not simply voter removal.
ECF 49-1 at 18, 19-20. Instead, the State merely               Notably, the statute is entitled the "National
produces a voter list upon request by [*27] a                  Voter Registration Act," and is codified under
Maryland voter. Id. at 20-21. The State's argument             a subchapter designated "National Voter
bottoms on the formal distinction between a voter              Registration[.]" Moreover, Section 8(i)(1) is
list and the voter registrations from which a list is          located in a section titled "Requirements with
derived. Therefore, the case turns on whether this             respect to administration of voter registration,"
distinction has legal significance.                            and a subsection titled "Public disclosure of
                                                               voter registration activities[.]" These statutory
To answer this question, I first consider whether
                                                               labels reinforce the conclusion that Section
voter registrations are Section 8(i) records. A voter
                                                               8(i)(1) governs voter registration records.
registration consists of (1) voter data, containing
                                                               Because the NVRA requires disclosure of all
the individual's personal information and
                                                               materials described in Section 8(i)(1), including
registration status sorted into fields; (2) the images
                                                               voter registration records, defendants must
of the associated "transaction source documents";
                                                               permit inspection of the completed [*29]
and (3) an activity log that records the changes
                                                               applications, as instructed by the district court.
made to the voter data. Like the voter registration
                                                            (Emphases in original) (internal citations omitted).
applications in Long, voter registrations are
"records concerning the implementation of                   What, then, is a voter list, and how does it differ
programs and activities conducted for the purpose           from a compilation of individual voter
of ensuring the accuracy and currency of official           registrations—Whereas a compilation of voter
lists of eligible voters[.]" 52 U.S.C. § 20507(i)(1).       registrations contains voter data, transaction source
The process of creating, updating, and auditing             documents, and an activity log for each voter, a
registrations "is a 'program' . . . because it is carried   voter list contains only the voter data for each
out in the service of a specified end—maintenance           voter. In fact, a voter list contains only a subset of
of voter rolls—and it is an 'activity' because it is a      the voter data, including information, such as voter
particular task . . . of [Maryland] election                name and address, and excluding other information,
employees." 682 F.3d at 335 (quoting 42 U.S.C. §            such as a Social Security number. Accordingly, a
1973gg-6(i)(1), as amended, 52 U.S.C. §                     voter list is simply a pared down compilation of
20507(i)(1)).
                                                                                           Exhibit A, Page 11
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 12 of 18
                                                                            Page 12 of 18
                                        2019 U.S. Dist. LEXIS 134151, *29

voter registrations. Defendants provide a similar                the notice provision, which "is to allow those
characterization: "The list is only a partial                    violating the NVRA the opportunity to attempt
description of the contents of the [MDVOTERS]                    compliance with its mandates before facing
for each of the retrieved records; the database                  litigation." [Georgia State Conference of
contains more information for each registered voter              N.A.A.C.P. v. Kemp, 841 F. Supp. 2d 1320,
than is reflected on the voter list." ECF 49-1 at 21.            1335 (N.D. Ga. 2012)].

The question is whether there is any legal                  I am persuaded by the Kemp Court's focus on the
significance to Judicial Watch's characterization of        information sought rather than the particular
this information as a voter list, instead of a              language used to characterize that information.
compilation of individual voter registrations. The          Here, Judicial Watch seeks the "most recent voter
case of Project Vote, Inc. v. Kemp, 208 F. Supp. 3d         registration database from Montgomery County,
1320, 1329 (N.D. Ga. 2016), provides guidance. In           Maryland, including fields indicating name, date of
that case, Project Vote requested [*30] that                birth, home address, most recent voter activity, and
Georgia produce certain records pertaining to               active or inactive status." ECF 1-1 at 5. Defendants
rejected voter registrations. Georgia Secretary of          were provided notice that plaintiff seeks this
State Brian Kemp claimed, "Plaintiff has                    information. And, whether plaintiff characterized
consistently sought access to Defendant's Database          its request as one seeking a "voter registration
. . . . However, to the extent that Plaintiff suggests      database," a "voter list," or "individual voter
that what it really seeks in this litigation is copies of   registrations," defendants are well aware of the type
documents maintained by election officials,                 of records that could satisfy Judicial Watch's
Plaintiff has not provided Defendant with statutory         request.
notice[.]" Id. at 1347 (internal citation omitted)
(alteration omitted). Kemp also argued that, "to the        If Judicial Watch had submitted requests for voter
extent Plaintiff now requests individual voter              registration data, corresponding to the thousands of
records, it failed to provide statutory notice." Id.        Montgomery County voters, the State would have
(internal citation omitted).                                been required to produce each record, pursuant to
                                                            Section 8(i). Instead, Judicial Watch merely [*32]
However, the Kemp Court rejected this line of               submitted a single request for a voter list containing
argument. It reasoned, id. at 1348:                         and compiling the same information about the
                                                            thousands of voters in Montgomery County.
    Defendant does not provide any support for its          Although both scenarios seek the same information,
    position that Plaintiff was required to detail in       defendants believe that the NVRA would require
    its written notice the format of the documents it       compliance with only one of them.6 Rejecting
    sought, or the specific type of documents that          Judicial Watch's request based on semantics would
    would satisfy its request. Indeed, courts have          be tantamount to requiring Judicial Watch to make
    found that an NVRA notice is sufficient if it           thousands of separate requests. Neither the NVRA,
    "sets forth the reasons for [the] conclusion" that      the Court, nor common sense can abide such a
    a defendant failed to comply with the NVRA,             purposeless obstruction.
    and, when "read as a whole, [it] makes it clear
    that [the plaintiff] is asserting a violation of the And, this is particularly true because defendants
    NVRA and plans to initiate [*31] litigation if can easily produce the requested voter list. Indeed,
    its concerns are not addressed in a timely
    manner." Judicial Watch, Inc. v. King, 993 F.
    Supp. 2d 919, 922 (S.D. Ind. 2012). This 6 I leave open for now the issue of E.L. § 3-506, which defendants
    interpretation is consistent with the purpose of believe would free them from complying with the NVRA in either
                                                            circumstance.

                                                                                           Exhibit A, Page 12
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 13 of 18
                                                                            Page 13 of 18
                                       2019 U.S. Dist. LEXIS 134151, *32

in Judicial Watch's Notice Letter, it requests            to a descriptive "listing or index" of the type
"[c]opies of the most recent voter registration           rejected in Nat'l Sec. Counselors v. CIA, 898 F.
database from Montgomery County, Maryland,                Supp. 2d 233 (D.D.C. 2012). ECF 49-1 at 17-18,
including fields indicating name, date of birth,          24-25. In their view, such a "listing or index"
home address, most recent voter activity, and active      would not be "based on a particular search," but
or inactive status." See ECF 1-1 at 5. With the           rather would be a "new record" and therefore
exception of date of birth, a party can request this      outside the scope of Section 8(i). Id. at 24-25, 29.
information through the State's "Application for
Voter Registration Data." See ECF 49-7. In fact, the      In National Security Counselors, 898 F. Supp. 2d
State concedes that, "except for the voter's date of      233, a non-profit challenged the refusal of the
birth, all of the information requested by plaintiff is   Central Intelligence Agency ("CIA") to turn over
available via request for a voter list under [*33]        records in response to plaintiff's request under the
Elec. Law § 3-506." ECF 49-1 at 38.                       Freedom of Information Act ("FOIA"). Among
                                                          these were "(1) a request for 'database listings of all
Nevertheless, defendants maintain that "plaintiff's       FOIA requesters from Fiscal Years 2008-2010
attempt to reframe its request as one for 'individual     according to the fee categories to which CIA
records' . . . proves too much." ECF 53 at 3. They        assigned them,' and (2) a request for 'a record that
assert that even under plaintiff's own framing,           would indicate the ten individuals responsible for
plaintiff would be entitled only to the "records          the most FOIA requests submitted (each) in Fiscal
associated with the database entries on which             Years 2008, 2009, and 2010.'" Id. at 268-69. The
election officials conducted 'voter list maintenance'     CIA declined to produce these records because its
in the last two years." Id. (emphasis added).             "record systems are not configured in a way that
                                                          would allow [it] to perform a search reasonably
Defendants seem to believe they need only produce         calculated to lead to the responsive [*35] record
records it used in the last two years because Section     without an unreasonable effort.'" Id. at 245. The
8(i)(1) states: "Each State shall maintain for at         CIA contended that "processing requests for
least 2 years and shall make available for public         database listings would (a) require it to create new
inspection and, where available, . . . all records        records, as opposed to merely producing
concerning the implementation of programs and             preexisting records and/or (b) require it to conduct
activities . . . ." 52 U.S.C. § 20507(i)(1). But,         research, as opposed to merely performing a
defendants misunderstand the statute. It does not         search." Id. at 269.
provide that a state need not produce a record if it is
over two years old. Rather, the statute provides that Ultimately, the court sided with the CIA, finding
a state must retain the applicable records for at least
                                                      that, while "an agency need not create a new
two years. Accordingly, if a state chooses to retain  database or a reorganize its method of archiving
a record beyond two years, the NVRA requires the      data," searches or sorting of a pre-existing
state to produce that record. Accordingly, Maryland   electronic database do "not involve the creation of a
must produce an individual voter registration,        new record." Id. at 270. The court explained that
irrespective of its age, provided that it             "[s]orting a database by a particular data field (e.g.,
"concern[s] [*34] the implementation of programs      date, category, title) is essentially 'the application of
and activities conducted for the purpose of ensuring  codes or some form of programming,' and thus does
the accuracy and currency of official lists of        not involve creating new records or conducting
eligible voters." 52 U.S.C. § 20507(i)(1).            research—it is just another form of searching that is
                                                      within the scope of an agency's duties in
Defendants insist that a voter list is not a "record" responding to FOIA requests." Id. (quoting H.R.
under Section 8(i). They argue that it is tantamount Rep. No. 104-795, at 22 (1996)).

                                                                                          Exhibit A, Page 13
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 14 of 18
                                                                            Page 14 of 18
                                       2019 U.S. Dist. LEXIS 134151, *35

As discussed, the Maryland State Board of                 D.
Elections relies on a standardized form (ECF 49-7)
for third-parties to request voter lists, like the one
requested by Judicial Watch. See ECF 49-1 at 38           1.
("[E]xcept for the voter's date of birth, all [*36] of
                                                          As noted, under E.L. § 3-506(a)(1), defendants
the information requested by plaintiff is available
                                                          claim that because Judicial Watch is not a
via request for a voter list under Elec. Law § 3-
                                                          Maryland voter, it is not entitled to the State's voter
506."). Therefore, the production of the requested
                                                          registration list. ECF 49-1 at 22. The State law
list amounts to little more than "'the application of
                                                          provides that, upon request, a "copy of a list of
codes or some form of programming.'" National
                                                          registered voters shall be provided to a Maryland
Security Counselors, 898 F. Supp. 2d at 270
                                                          registered voter." E.L. § 3-506(a)(1). In response,
(quoting H.R. Rep. No. 104-795, at 22 (1996).
                                                          Judicial Watch maintains that E.L. § 3-506(a)(1) is
Further, there is no contention that satisfying the
                                                          preempted by Section 8(i) of the NVRA. ECF 43-1
request would be unduly burdensome. See National
                                                          at 22-24. Specifically, Judicial Watch asserts that
Security Counselors, 898 F. Supp. 2d at 271 n. 26
                                                          the State law is subject to field preemption, conflict
("The E—FOIA Amendments . . . stat[ed] that
                                                          preemption, and obstacle preemption, which is a
when an agency responds to a FOIA request, it
                                                          specific type of conflict preemption. Id.
'shall make reasonable efforts to search for the
records in electronic form or format[.]'") (quoting       But, defendants counter that the NVRA's "public
The Electronic Freedom of Information Act                 inspection" provision does not conflict with
Amendments of 1996, Pub. L. No. 104-231, § 5, 110         Maryland election laws, because "nothing in the
Stat. 3048, 3050); see also id. at 271 n. 26 ("[I]f a     NVRA precludes Maryland from imposing
FOIA request for 'aggregate data' would require an        reasonable limitations around the public inspection
unreasonably burdensome electronic search within          that it provides." ECF 49-1 [*38] at 34. In their
the confines of an agency's automated information         view, the limitation is justified because "Maryland
system, an agency need not conduct the search.").         voters bear the greatest risk that Maryland
                                                          registered voter lists will be misused for
Last, defendants contend that construing a voter list     commercial gain, and are also the persons who are
as a Section 8(i) record would result in "the circular    most directly impacted by the accuracy and
and, on its face, nonsensical construction that the       integrity of such lists." Id.
voter list is a record concerning the implementation
of a program and activity undertaken to ensure the        "Federal law may preempt state law under the
accuracy of the voter list." ECF 49-1 at 30               Supremacy Clause in three ways—by 'express
(emphases in original). But, defendants are again         preemption,' by 'field preemption,' or by 'conflict
quibbling over semantics. One need only remember          preemption.'" Anderson v. Sara Lee Corp., 508
that a "voter list" is simply [*37] a partial             F.3d 181, 191 (4th Cir. 2007) (citation omitted);
compilation of voter registrations to see that there is   see also Decohen v. Capital One, N.A., 703 F.3d
nothing "nonsensical" about this construction:            216, 223 (4th Cir. 2012). These three types of
"Each State . . . shall make available for public         preemption are forms of "ordinary preemption" that
inspection all [voter registration] records               serve as federal defenses to a state law claim. Lontz
concerning the implementation of programs and             v. Tharp, 413 F.3d 435, 441 (4th Cir. 2005); see
activities conducted for the purpose of ensuring the      Wurtz v. Rawlings Co., LLC, 761 F.3d 232, 238 (2d
accuracy and currency of official lists of eligible       Cir. 2014).
voters." 52 U.S.C. § 20507(i)(1).
                                                          Ordinary preemption "regulates the interplay
                                                          between federal and state laws when they conflict
                                                                                          Exhibit A, Page 14
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 15 of 18
                                                                            Page 15 of 18
                                      2019 U.S. Dist. LEXIS 134151, *38

or appear to conflict[.]" Decohen, 703 F.3d at 222;      conflicts with federal law" (conflict or impossibility
see Murphy v. NCAA, 584 U.S. , 138 S. Ct. 1461,          preemption). English, 496 U.S. at 78-79; see Sara
1476, 200 L. Ed. 2d 854 (2018). "[S]tate law is          Lee Corp., 508 F.3d at 191; see also Gade v. Nat'l
naturally preempted to the extent of any conflict        Solid Wastes Mgmt. Ass'n, 505 U.S. 88, 109, 112 S.
with a federal statute," Crosby v. Nat'l Foreign         Ct. 2374, 120 L. Ed. 2d 73 (1992) (describing field
Trade Council, 530 U.S. 363, 372, 120 S. Ct. 2288,       preemption as existing "where Congress creates a
147 L. Ed. 2d 352 (2000), because the Supremacy          scheme of federal regulation so pervasive as to
Clause of the Constitution, U.S. CONST. art. VI, cl.     leave no room for supplementary state regulation").
2, provides that a federal enactment is superior to a
state law. As a result, pursuant to the Supremacy        Obstacle preemption is a type of conflict
Clause, "[w]here state and federal law 'directly         preemption. Sara Lee Corp., 508 F.3d at 191-92. It
conflict,' state law must give way." PLIVA, Inc. v.      applies "where state law 'stands as an obstacle to
Mensing, 564 U.S. 604, 617, 131 S. Ct. 2567, 180         the accomplishment and execution of the full
L. Ed. 2d 580 (2011) (citation omitted); see also        purposes and [*40] objectives of Congress.'"
Merck Sharp & Dohme Corp. v. Albrecht,            U.S.   Freightliner Corp. v. Myrick, 514 U.S. 280, 287,
  , 139 S. Ct. 1668, 203 L. Ed. 2d 822, 2019 WL          115 S. Ct. 1483, 131 L. Ed. 2d 385 (1995) (quoting
2166393, at *8 (2019) (discussing impossibility or       Hines v. Davidowitz, 312 U.S. 52, 67, 61 S. Ct. 399,
conflict preemption, and reiterating that "'state laws   85 L. Ed. 581 (1941)). Typically, obstacle
that conflict with federal law are without effect,'"     preemption arises when a state law "interferes with
but     noting      that   the     "'possibility    of   the methods by which the federal statute was
impossibility [*39] [is] not enough'") (citations        designed to reach [its] goal." Columbia Venture,
omitted); Mutual Pharm. Co., Inc. v. Bartlett, 570       LLC v. Dewberry & Davis, LLC, 604 F.3d 824,
U.S. 472, 480, 133 S. Ct. 2466, 186 L. Ed. 2d 607        829-30 (4th Cir. 2010) (citing Gade, 505 U.S. at
(2013); Drager v. PLIVA USA, Inc., 741 F.3d 470,         103) (internal quotations and citations omitted).
475 (4th Cir. 2014) ("The Supreme Court has held         Obstacle preemption "requires the court
that state and federal law conflict when it is           independently to consider national interests and
impossible for a private party to simultaneously         their putative conflict with state interests," and so
comply with both state and federal requirements.[]       "is more an exercise of policy choices by a court
In such circumstances, the state law is preempted        than strict statutory construction." Columbia
and without effect.")                                    Venture, LLC, 604 F.3d at 830 quoting Abbot v.
                                                         Am. Cyanamid Co., 844 F.2d 1108, 1113 (4th Cir.
"Federal preemption of state law under the               1988)).
Supremacy Clauseincluding state causes of
action—is 'fundamentally . . . a question of             Generally, a court presumes that Congress did not
congressional intent.'" Cox v. Duke Energy, Inc.,        intend to preempt state law unless it was Congress's
876 F.3d 625, 635 (4th Cir. 2017) (quoting English       clear purpose to do so. Gregory v. Ashcroft, 501
v. Gen. Elec. Co., 496 U.S. 72, 79, 110 S. Ct. 2270,     U.S. 452, 460-61, 111 S. Ct. 2395, 115 L. Ed. 2d
110 L. Ed. 2d 65 (1990)); see also Beneficial Nat'l      410 (1991); Rice v. Santa Fe Elevator Corp., 331
Bank v. Anderson, 539 U.S. 1, 9, 123 S. Ct. 2058,        U.S. 218, 230, 67 S. Ct. 1146, 91 L. Ed. 1447
156 L. Ed. 2d 1 (2003). Congress manifests its           (1947). But, this is not so with Elections Clause
intent in three ways: (1) when Congress explicitly       legislation, such as the NVRA. Inter Tribal, 570
defines the extent to which its enactment preempts       U.S. at 14. This view is predicated on the text of the
state law (express preemption); (2) when state law       Elections Clause, which provides U.S. Const. Art. I,
"regulates conduct in a field that Congress intended     § 4, cl. 1: "The Times, Places and Manner of
the Federal Government to occupy exclusively"            holding Elections for Senators and Representatives,
(field preemption); and (3) when state law "actually     shall be prescribed in each State by the Legislature

                                                                                        Exhibit A, Page 15
           Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 16 of 18
                                                                           Page 16 of 18
                                     2019 U.S. Dist. LEXIS 134151, *40

thereof; but the Congress may at any time by Law        increase the number of eligible citizens who
make or alter such Regulations, except as to the        register to vote in elections for Federal office," 52
places of chusing Senators."                            U.S.C. § 20501(b)(1); to "enhance[] the
                                                        participation of eligible citizens as voters in
The Elections Clause "empowers Congress to              elections for Federal office," id. § 20501(b)(2); "to
'make or alter' state election regulations[,]" and      protect the integrity of the electoral process," id. §
therefore the "assumption that Congress is reluctant    20501(b)(3); and "to ensure that accurate and
to pre-empt does not hold when Congress acts"           current voter registration rolls are maintained." Id.
under that Clause. Inter Tribal, 570 U.S. at 14; see    § 20501(b)(4). Section 8(i) of the NVRA provides
Harkless v. Brunner, 545 F.3d 445, 455 (6th Cir.        for the disclosure of voter registrations in order to
2008) (The [*41] rule "that Congress must be            "assist the identification of both error and fraud in
explicit when it encroaches in areas traditionally      the preparation and maintenance of voter rolls."
within a state's core governmental functions [] does    Long, 682 F.3d at 339. But, E.L. § 3-506(a) limits
not apply when Congress acts under the Elections        that disclosure to Maryland voters, thereby
Clause, as it did in enacting the NVRA") (citations     excluding organizations and citizens of other states
omitted). Instead, when considering Elections           from identifying error and fraud.
Clause legislation, "the reasonable assumption is
that the statutory text accurately communicates the     Defendants maintain that E.L. § 3-506(a) is a
scope of Congress's pre-emptive intent." Inter          "reasonable limit." They argue that "Maryland has
Tribal, 570 U.S. at 14; id. at 15 ("[T]here is no       determined that the risks associated with disclosure
compelling reason not to read Elections Clause          of its registered voters' personal information, when
legislation simply to mean what it says.").             compiled in the form of a list of registered voters,
                                                        were such that disclosure should be made only to
In several cases, courts have concluded that the        persons who bear those same risks—i.e., to
NVRA preempts state law in different contexts.          registered Maryland voters." ECF 53 at 10. But,
One example is an NVRA provision that preempts          defendants reveal the emptiness of this [*43]
state laws requiring proof of citizenship by            rationale when they later claim that "Elec. Law § 3-
requiring states to "accept and use" the federal        506(a) . . . does not preclude the recipient from
registration form. See Inter Tribal, 570 U.S. at 11-    sharing the list with other persons who do not meet
13; see also Charles H. Wesley Educ. Found., Inc.       Maryland's registered voter requirement." ECF 53
v. Cox, 408 F.3d 1349, 1354 (11th Cir. 2005)            at 11. That is, a Maryland voter may request and
(concluding that Georgia law prohibiting anyone         obtain a voter list and immediately transfer it to
other than registrars or authorized personnel from      Judicial Watch. Consequently, E.L. § 3-506(a) does
accepting voter registrations was preempted by          not advance a valid state interest. Rather, it
NVRA's provision regarding mailed applications);        obstructs the effective implementation of Section
Project Vote v. Blackwell, 455 F. Supp. 2d 694, 703     8(i) and hinders the realization of the NVRA's
(E.D. Ohio 2006) (compelling "voter registration        enumerated purposes.
workers who are compensated" to "pre-register
with the [Ohio] Secretary of State, undergo an          Organizations such as Judicial Watch and Project
'online-only' Internet training program, and submit"    Vote have the resources and expertise that few
a special affirmation is not uniform and non-           individuals can marshal. By excluding these
discriminatory as required [*42] by 52 U.S.C. §         organizations from access to voter registration lists,
20507(b)(1)).                                           the State law undermines Section 8(i)'s efficacy.
                                                        Accordingly, E.L. § 3-506(a) is an obstacle to the
As noted, Congress expressly stated that the NVRA       accomplishment of the NVRA's purposes. It
has four purposes: to "establish procedures that will   follows that the State law is preempted in so far as

                                                                                       Exhibit A, Page 16
               Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 17 of 18
                                                                               Page 17 of 18
                                                 2019 U.S. Dist. LEXIS 134151, *43

it allows only Maryland registered voters to access                     produce the birthdates of thousands of Maryland
voter registration lists.7                                              voters. But, I will allow the parties to brief this
                                                                        issue more fully. In doing so, the parties should be
Because I conclude that E.L. § 3-506(a) is subject                      sure to [*45] address whether the Fourth Circuit's
to obstacle preemption, I need not consider field                       decision in Long, 682 F.3d at 339, is controlling
preemption or other types of conflict preemption.                       here. See also Project Vote/Voting for Am., Inc. v.
                                                                        Long, 889 F. Supp. 2d 778, 781 (Va. 2012).

2.
                                                                        3.
The parties dispute whether Judicial Watch is
entitled to the date of birth of each Montgomery                        In the Complaint (ECF 1, ¶ 32), plaintiff also
County voter. Judicial Watch maintains [*44] that                       alleged that other parts of E.L. § 3-506(a) conflict
"birthdate information enhances the ability of an                       with Section 8(i) of the NVRA by:
investigator to detect duplicate registrations as well                      a. requiring a written application to acquire a
as registrations containing age information that is                         voter list;
suspect." ECF 52 at 24. Defendants contend that                             b. requiring a statement under oath about the
"the disclosure of date of birth in conjunction with                        intended use of the voter list, including that it
a person's name enhances the risk of identity theft."                       will not be used for any purpose not related to
ECF 49-1 at 20; see also ECF 53 at 11-12; ECF 53-                           the electoral process;
1.                                                                          c. permitting the State Board of Elections to
                                                                            regulate the authorization required for
In this era of "big data" and massive data breaches,
                                                                            providing a voter list;
and the rampant misuse of personal identifying
                                                                            d. permitting the State Board of Elections to
information, defendants' privacy concern seems
                                                                            establish a fee for providing a list (rather than
legitimate. True the Vote, 43 F. Supp. 3d at 738
                                                                            merely a reasonable fee for copying a list); and
("Identity theft is an ever-growing concern in this
                                                                            e. permitting the State Board of Elections to
nation in the 'age of big data' and is fueled by the
                                                                            specify the information to be provided with a
disclosure, whether intentionally or inadvertently,
                                                                            voter list.
of personal information such as birthdates.
Corporate tightening of security in response to                         However, plaintiff now challenges only the State
recent major data breaches, and the news coverage                       Board's "unlimited authority to limit 'the
surrounding those breaches, are evidence of the                         information to be provided with a voter list,' and in
public's concern.").                                                    particular birthdate data." ECF 52 at 21 n. 8. It
                                                                        contends that none of the other provisions have
The parties' limited briefing on this issue is
                                                                        "become an issue in this case." Id. at 21. Indeed,
inadequate, however. Accordingly, at this time, the
                                                                        Judicial Watch has stated that it will "pay any
Court is not prepared to order defendants to
                                                                        standard fee." ECF 43-6, ¶ 12. It also claims that it
                                                                        "has no interest in using Montgomery County's
7 InFusaro v. Cogan, 930 F.3d 241, 245 (4th Cir. 2019), the Fourth      registration [*46] list for commercial purposes."
Circuit recognized that E.L. § 3-506 implicates First Amendment         Id. But, defendants note that E.L. § 3-506(c)
considerations, as a voter registration list "is a means of political   prohibits the data "'to be used for any purpose not
communication, and the combined effect of the content-and speaker-
                                                                        related to the electoral process.'" ECF 53 at 11
based restrictions contained in § 3-506 present a sufficient risk of
improper government interference with protected speech that             (quoting E.L. § 3-506(c)). And, there are non-
[plaintiff] may challenge § 3-506 in federal court." (Alteration        commercial purposes that are unrelated to the
added). However, in this case plaintiff has not asserted a First        electoral process.
Amendment challenge to E.L. § 3-506,

                                                                                                      Exhibit A, Page 17
            Case 1:19-cv-00622-CCC Document 21-1 Filed 10/28/19 Page 18 of 18
                                                                            Page 18 of 18
                                       2019 U.S. Dist. LEXIS 134151, *46

Nevertheless, Judicial Watch does not assert that         preferably jointly, a proposed schedule regarding
these State laws are preempted, except as to the          briefing as to the issue of access to dates of birth of
date of birth. Therefore, Judicial Watch has              Montgomery County voters.
established entitlement to the voter registration list,
subject to compliance with the relevant State law.        /s/ Ellen Lipton Hollander

                                                          United States District Judge
IV. Conclusion
                                                            End of Document
For the foregoing reasons, Judicial Watch is
entitled to the voter registration list for
Montgomery County that includes fields indicating
name, home address, most recent voter activity, and
active or inactive status. Therefore, I shall grant in
part and deny in part the Motion (ECF 43), and I
shall deny the Cross Motion (ECF 49). An Order
follows.

Date: August 8, 2019

/s/ Ellen Lipton Hollander

United States District Judge


ORDER

For the reasons set forth in the accompanying
Memorandum Opinion, it is this 8th day of August,
2019, by the United States District Court for the
District of Maryland, ORDERED:

1) Plaintiff's motion for summary judgment (ECF
43) is GRANTED [*47] in part and DENIED in
part:
    a. The motion is granted as to plaintiff's request
    for production of a voter list for Montgomery
    County that includes fields indicating name,
    home address, most recent voter activity, and
    active or inactive status; and
    b. The motion is denied as to plaintiff's request
    for production of a voter list for Montgomery
    County that includes a field indicating date of
    birth;

2) Defendants' cross-motion for summary judgment
(ECF 49) is DENIED; and

3) By August 22, 2019, the parties shall submit,
                                                                                          Exhibit A, Page 18
